DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed. Claims 1 and 4 have been amended, claim 17 is new, and the remaining claims are previously presented in the amendment filed by Applicant on May 26th, 2022.

Response to Amendment
Applicant's amendments to claims 1 and 4 and new claim 17 filed on May 26th, 2022 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to resolve an antecedence issue. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2. (Currently Amended) The basket according to claim 1, wherein the transverse plate(s) each comprise, at both  whose normal is directed along the longitudinal axis, means for holding the housing tubes.

In addition, please amend the last limitation of claim 17 to read, 
“and wherein the transverse plate(s) each comprise, at both  whose normal is directed along the longitudinal axis, sockets into which corresponding ends of the housing tubes are inserted.”



The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests the respective inner surfaces of the first and second housing tubes are flush with the inner surface of said one of the holes of the first transverse plate such that a cross-sectional shape of the inner side surface of each said housing remains constant along the housing axis, in combination with all other limitations.
Lehnert, the closest prior art, teaches first and second housing tubes that have flared ends, and therefore their cross-sectional shape does not remain constant along the housing axis. Bosshard teaches fitting tubes together using an annular groove, but does not teach plates and therefore does not associate the housing tubes being flush at one of the holes of a first transverse plate. Therefore it is not considered reasonable to combine with Lehnert.
In addition, please refer to the reasons for allowance previously provided in Section 34 of the Non-final mailed on October 4th, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628